DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 04/25/2022.
Currently claims 1-2 and 4-21 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 12/24/2021, is hereby withdrawn and claims 2, 5, 10-15 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 2, 5, 10-15 and 18 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
In light of applicant’s amendments filed on 04/25/2022 and associated persuasive arguments,
Claims 1-2 and 4-21 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2018/0151719 A1 to Sano teaches, a semiconductor device comprising: a semiconductor substrate (101 and 102; first conductivity type silicon carbide substrate and first silicon carbide semiconductor layer, drift layer; Fig. 7A; [0058]) having a first surface (bottom, as annotated on Fig. 7A) and a second surface (top, as annotated on Fig. 7A) opposite to the first surface (bottom) (Fig. 7A; [0121]), 
the second surface (top) including an inner region (100A; active region; Fig. 7A; [0059]) and an outer region (100E; termination region; Fig. 7A; [0059]) outside the inner region (100A), 

    PNG
    media_image1.png
    588
    914
    media_image1.png
    Greyscale

the semiconductor substrate (101 and 102) including a drift layer (102) of a first conductivity type (n-type or p-type) (Fig. 7A; [0058]), and 
a terminal well region (103; body region) of a second conductivity type (p-type or n-type) different from the first conductivity type (n-type or p-type)  (Fig. 7A; [0058], [0061]), 
the terminal well region (103) including a portion (115; second body region) that extends from between the inner region (100A) and the outer region (100E) toward the outer region (100E) in the second surface (top) (Fig. 7A; [0072]); 
a first electrode (110; drain electrode) provided on the first surface (bottom) of the semiconductor substrate (101 and 102) (Fig. 7A; [0058]); 
a second electrode (112F; upper source electrode) provided on at least part of the inner region (100A) of the semiconductor substrate (101 and 102) and electrically connected to the terminal well region (103); 
a peripheral structure (112H and 114; outer-circumferential upper source electrode and gate electrode) provided on part of the outer region (100E) of the semiconductor substrate (101 and 102), away from the second electrode (112F) (Fig. 7A; [0076] – [0077]); and 
a surface protective film (125; first protective film; Fig. 7A; [0081]) that covers the edge (right edge) of the second electrode (112F) and at least part of the outer region (100E) of the semiconductor substrate (101 and 102), has the peripheral structure (112H and 114) engaged (the examiner interpreted ‘engaged’ as ‘surrounded’ by the surface protective film) therein, and is made of an insulating material (silicon nitride; [0083]) different from a material (metal; [0089]; 112H is an electrode and usually electrodes are made of metals (source/drain) [0089] or polysilicon (gate 114) [0069]) for the peripheral structure (112H),  
wherein an outer peripheral edge (112Hj; outer side surface of outer-circumferential upper source electrode 112H; Fig. 7A; [0081]) of the peripheral structure (112H) is located inward of an outer peripheral edge (right side edge of 115) of the terminal well region (115; second body region) (Fig. 7A; [0081]).
However, neither Sano nor any cited prior art, appear to explicitly disclose, in context, a second electrode provided on at least part of the inner region of the semiconductor substrate and electrically connected to the terminal well region and having an edge located on a boundary between the inner region and the outer region, the edge of the second electrode being an outer edge of the second electrode in a plan view, the outer edge being separated from any electrode different from the second electrode;
Specifically, the aforementioned ‘a second electrode provided on at least part of the inner region of the semiconductor substrate and electrically connected to the terminal well region and having an edge located on a boundary between the inner region and the outer region, the edge of the second electrode being an outer edge of the second electrode in a plan view, the outer edge being separated from any electrode different from the second electrode,’ is material to the inventive concept of the application at hand to ensure that the surface protective film can maintain insulation protection in the range from the peripheral structure to the outside. This improves the insulation reliability of the semiconductor device.
Dependent claims 2 and 4-21 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2 and 4-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/27/2022